The court having, at the present »erm, affirmed the decree of the court below, and awarded damages against the appellants, the appellees, by their attorney, applied to the clerk of this court for an execution for the damages, but he refused to issue it, and they moved the c ourt to inStruct the clerk to issue it.

By the Court.

We understand that the practice has been, ever since the organization of the court, to remand the cause to flie court below to lie exeeu'ed; we see no reason for changing the practice, o s> I
Motion overruled,